DETAILED ACTION
Applicants’ arguments, filed 8 June 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note Regarding Chemical Nomenclature
Upon reviewing the prior art, the examiner noted the chemical term “PEG-DMG 2000” or “DMG PEG 2000.” This term has been used in Anderson et al. (US 2014/0161830 A1), which teaches PEG-2000 DMG in paragraph 0209 of the reference. A Google search for “PEG-DMG 2000” or “DMG PEG 2000” yielded Sigma-Aldrich (https://www.sigmaaldrich.com/catalog/product/avanti/880151p?lang=en&region=US accessed 4 January 2021, pages 1-2). Sigma-Aldrich teaches the following structure for DMG PEG-2000, which is reproduced below.

    PNG
    media_image1.png
    521
    1664
    media_image1.png
    Greyscale

The above-reproduced structure appears to be that of the elected species. As such, for the purposes of examination under prior art, the examiner will proceed as if a 


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 8, 13, 15, 96-97, and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery, as of MacLachlan, page 237, title.
As to steps (a) and (c) of claim 1, MacLachlan teaches multiple methods of combining lipids with a nucleic acid to form a particle. See e.g. MacLachlan, page 243, section 9.3.1. MacLachlan teaches cationic lipids on page 239, section 9.2.1, section heading.
As to step (b) of claim 1, MacLachlan teaches the following, as of page 242, section 9.2.4 entitled “active targeting,” relevant text reproduced below.

It is unlikely that addition of targeting ligands to delivery systems that are rapidly removed from the circulation will result in delivery exceeding that achieved by systems that display passive disease site targeting. For this reason many investigators have pursued approaches involving the addition of targeting ligands to sterically stabilized and charge shielded systems, such as those containing PEG lipids [71,72,75–77]. This approach has been advanced, in part, by the development of the so-called postinsertion technique [78]. Postinsertion allows for the insertion of ligand–PEG–lipid conjugates into preformed liposomes containing encapsulated NA. This represents a significant improvement on earlier approaches in which ligands were chemically coupled to preformed 

As such, MacLachlan teaches the benefits of combining a pegylated lipid with a liposome after the liposome is formed.
MacLachlan differs from the claimed invention because MacLachlan does not appear to clarify that there is PEG in both the initial particle and the material being post-inserted.
Iden et al. (hereafter referred to as Iden) is drawn to a comparison between liposomes made by post-insertion to liposomes made by prior methods, as of Iden, page 207, title and abstract. The post-insertion method of Iden appears to entail the formation of micelles comprising PEG and an antibody targeting ligand, as of Iden, pages 209-210, section 2.6, followed by transfer of the antibody to the liposome, as of Iden, page 210, section 2.7. The examiner has reproduced below section 2.7 of Iden.

    PNG
    media_image2.png
    507
    646
    media_image2.png
    Greyscale

As such, the pre-formed liposomes prior to post-insertion comprise 4 mol% PEG, as of the above-reproduced paragraphs. The IgG micelles referenced in the above-reproduced paragraph also comprise PEG, as of Iden, page 210, left column, top paragraph, reproduced below.

    PNG
    media_image3.png
    365
    627
    media_image3.png
    Greyscale

Iden differs from the claimed invention because Iden does not teach a nucleic acid being encapsulated.
It would have been prima facie obvious for one of ordinary skill in the art to have included pegylated lipid both in the initial liposome as well as the material being post-inserted. Iden teaches that both the initial liposome and the material being post-inserted have lipids bound to PEG. As such, in making a nucleic acid containing liposome, as of MacLachlan, the skilled artisan would have been motivated to have included PEG both with the initial liposome as well as with the post-inserted material in order to have predictably formed a liposome capable of delivering a nucleic acid with a reasonable expectation of success. The skilled artisan would have been motivated to have made this modification because MacLachlan specifically cites reference #78 on page 242 of MacLachlan, and reference #78 is the Iden reference.
As to claim 1, the claim requires additional processing step after the post-insertion has occurred. This appears to be taught at least as of Iden, page 210, left 
As to claim 3, and in the alternative to the above-reproduced paragraphs, MacLachlan teaches a large number of steps that appear to be occurring in the absence of post-insertion and which the skilled artisan would have been motivated to have conducted prior to the post-insertion, as of MacLachlan, page 243, figure 9.2, reproduced below.

    PNG
    media_image4.png
    908
    922
    media_image4.png
    Greyscale


As to claim 13, Iden teaches HSPC:CHOL:mPEG2000-DSPE at a 2:1:0.1 molar ratio, as of Iden, page 209, right column, section 2.4. Iden also teaches a ratio of molar ratio of 0.05:1 (micelle PL:liposomal HSPC), as of Iden, page 210, left column, section 2.7. As the molar ratio of HSPC to mPEG-DSPE in the liposome is 1:0.1, this appears to be 0.05 moles of mPEG-DSPE in the liposome to 1 mol of liposomal HSPC. As such, this appears to be an 0.05:0.05 molar ratio of liposomal pegylated lipid to pegylated lipid being inserted via the micelle. This appears to be within the claimed scope. However, even if, purely en arguendo, the amounts taught by Iden are not within the claimed scope, this would not have been sufficient to overcome the prima facie case of obviousness. Generally, differences in concentration between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of making a liposome via post-insertion are taught by the prior art; as such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of ratios of pegylated lipid in the original liposome vs. post-inserted pegylated lipid via routine experimentation.

As to claim 96, as best understood by the examiner, Iden appears to teach Mal-PEG2000-DSPE both as a lipid added initially to the liposome (first PEG lipid) and as a lipid added initially to the micelle then post-inserted into the liposome (second PEG lipid). Iden’s teaching of Mal-PEG2000-DSPE as an initially added PEG lipid is as of Iden, page 209, left column, bottom paragraph, section 2.4. Iden’s teaching of Mal-PEG2000-DSPE as a second PEG lipid is as of Iden, paragraph bridging pages 209-210, section 2.6.
As to claim 97, Iden teaches the following, as of page 210, left column, relevant text reproduced below.

    PNG
    media_image5.png
    452
    564
    media_image5.png
    Greyscale

en arguendo, the numerical values taught by Iden were not in the required range, this would not be sufficient to overcome the applied rejection, because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I), second paragraph.
As to claim 99, MacLachlan teaches mRNA as of at least page 261, bottom half of page and figure 9.12.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Balbino et al (Colloids and Surfaces B: Biointerfaces 111 (2013), pages 203-210).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.

Balbino et al. (hereafter referred to as Balbino) is drawn to microfluidic devices for formulating liposomes comprising a nucleic acid, as of Balbino, page 203, title and abstract. The liposomes of Balbino can be used to deliver a therapeutic nucleic acid, as of Balbino, page 203, title and abstract. The method of Balbino can be used to form small and homogeneous particles, as of Balbino, page 207, right column, section 3.3, third paragraph in section.
Balbino does not teach the post-insertion method.
It would have been prima facie obvious for one of ordinary skill in the art to have used the microfluidic device of Balbino to have mixed ingredients, as of MacLachlan in view of Iden. MacLachlan in view of Iden are drawn to methods of making a lipid nanoparticle for delivery of a nucleic acid, as in MacLachlan. Balbino is drawn to using microfluidics for mixing ingredients to form a lipid nanoparticle, and the method of Balbino appears to result in small and homogeneous particles. As such, the skilled artisan would have been motivated to have used the microfluidic methods of Balbino to have predictably mixed the ingredients in MacLachlan in order to have predictably formed a lipid nanoparticle with a reasonable expectation of success.


Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Oliver et al. (WO 2015/082080 A1).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach a lipid with the recited structure (and with the structure required by the elected species).
Oliver et al. (hereafter referred to as Oliver) is drawn to a lipid composition comprising a cationic lipid for lung specific delivery, as of Oliver, title and abstract. Said composition may be to deliver a nucleic acid, as of Oliver, e.g. page 24, Embodiment 66. Said composition comprises a lipid with the following structure, as of Oliver, figure in abstract, relevant structure reproduced below.

    PNG
    media_image6.png
    126
    299
    media_image6.png
    Greyscale

In the above-reproduced structure, each of R6 and R7 is individually and independently linear C11-C17 alkyl, and r is any integer from 15 to 130, as of Oliver, last sentence of abstract. Also see Oliver, page 13, Embodiment 38, which comprises the required PEG chain length.
Oliver does not appear to teach the post-insertion method.
It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Oliver in the method of MacLachlan in view of Iden. The method of 
As to claim 46, Oliver teaches the structure

    PNG
    media_image6.png
    126
    299
    media_image6.png
    Greyscale

wherein each of R6 and R7 is individually and independently linear C11-C17 alkyl. Based upon this teaching, the skilled artisan would have been motivated to have selected a compound wherein R6 and R7 are both saturated C13 groups, resulting in two tetradecanoate (myristate) groups. Additionally, the value of r is any integer from 15 to 130, as of Oliver, last sentence of abstract, overlaps with the requirement that claimed variable “s” be an integer from 1 to 100. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 47, Oliver teaches the structure

    PNG
    media_image6.png
    126
    299
    media_image6.png
    Greyscale

wherein each of R6 and R7 is individually and independently linear C11-C17 alkyl. Based upon this teaching, the skilled artisan would have been motivated to have selected a compound wherein R6 and R7 are both saturated C13 groups, resulting in two tetradecanoate (myristate) groups. Additionally, the value of r is any integer from 15 to 130, as of Oliver, last sentence of abstract, overlaps with the requirement that claimed variable “s” be an integer of 45. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Anderson et al. (US 2014/0161830 A1).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.

Anderson et al. (hereafter referred to as Anderson) is drawn to nanoparticulates comprising lipidoids for delivery of the nucleic acid siRNA, as of Anderson, title and abstract. Said composition may include PEG-2000 DMG, as of Anderson, paragraph 0209.
It would have been prima facie obvious for one of ordinary skill in the art to have included the lipid of Anderson in the method of MacLachlan in view of Iden. The method of MacLachlan in view of Iden is useful for making a liposome for delivery of a nucleic acid. Anderson is also drawn to delivery of a nucleic acid, as of the abstract of Anderson and teaches that PEG 2000 DMG is useful for forming a lipid particle for delivery of a nucleic acid. As such, the skilled artisan would have been motivated to have included the PEG 2000 DMG, as of Anderson, in the method of MacLachlan in view of Iden, in order to have predictably formulated a lipid particle suitable for delivery of a nucleic acid with a reasonable expectation of success.
As to claims 46 and 47, the PEG 2000 DMG of Anderson is understood to read on the required species of both claims 46 and 47. See the section above entitled “Note Regarding Chemical Terminology.”


Claim 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery.” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216), the combination further in view of Kauffman et al. (Nano Letters, Vol. 15, 2015, pages 7300-7306).
MacLachlan is drawn to liposomal formulations for nucleic acid delivery and methods for making such liposomal formulations. Iden provides more information on the post-insertion technique for inserting a lipid into a liposome. See the rejection above over the combination of MacLachlan in view of Iden.
None of the above references teach the required percentage of ingredients.
Kauffman et al. (hereafter referred to as Kauffman) is drawn to lipid nanoparticles for mRNA delivery, as of Kauffman, page 7300, title and abstract. The compositions of Kauffman have the following components, as of Kauffman, page 7301, relevant figures and tables reproduced below.

    PNG
    media_image7.png
    701
    984
    media_image7.png
    Greyscale


As to the required phospholipid of claim 98, Kauffman teaches about 10-28 mol% phospholipid over the range of the original formulation and Libraries A-C.
As to the required structural lipid of claim 98, Kauffman teaches about 21.5 to about 46.5 mol% of cholesterol over the range of the original formulation and Libraries A-C.
As to the required PEG lipids, Kauffman teaches about 0.5 to about 3.5 mol% of PEG lipid over the range of the original formulation and Libraries A-C.
Kauffman differs from the claimed invention because Kauffman teaches that the PEG-lipid be mixed rather than post-inserted, as of the above-reproduced figure.
It would have been prima facie obvious for one of ordinary skill in the art to have formulated a lipid nanoparticle comprising ionizable lipid, phospholipid, cholesterol, and PEG-lipid in the amounts taught by Kauffman to have been used in the lipid nanoparticle of MacLachlan in view of Iden. MacLachlan in view of Iden are drawn to a lipid nanoparticle that may be used to deliver mRNA, as of MacLachlan, at least page 261, bottom half of page and figure 9.12. The formulations of Kauffman appear to have been optimized for mRNA delivery. As such, the skilled artisan would have been motivated to have adjusted the formulations of MacLachlan in view of Iden to have had ionizable lipid, phospholipid, cholesterol, and PEG-lipid in the amounts taught by Kauffman for predictable delivery of mRNA with a reasonable expectation of success.

As to claim 99, Kauffman teaches mRNA delivery, as of Kauffman, page 7300, title and abstract.

Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 8 June 2021. These arguments are addressed below.
Arguments Regarding Prima Facie Case of Obviousness: In applicant’s response on 8 June 2021, page 11, top paragraph, applicant argues that MacLachlan teaches post-insertion of a ligand by adding a ligand-PEG-lipid conjugate. To the extent that applicant argues that the ligand-PEG-lipid conjugate differs from the required PEG-lipid, this is not persuasive. A ligand-PEG-lipid conjugate is a PEG-lipid, as required by the instant claims. Nothing in the instant claims excludes the first and second PEG-lipids from being ligand-PEG-lipid conjugates. Applicant’s arguments relating to unclaimed limitations are not persuasive; see MPEP 2145(VI). This section of the MPEP is relevant because applicant’s apparent argument that the PEG-lipid recited by the instant claims must exclude a ligand is understood by the examiner to be an argument relating to a limitation that is not claimed. Applicant presents similar arguments regarding the Iden reference, as of applicant’s response, page 11, second paragraph.
In applicant’s response, page 11, third and fourth paragraphs, applicant argues that the secondary references of Balbino and Anderson fail to cure the alleged 
Arguments Regarding Alleged Unexpected Results: The remainder of applicant’s response appears to relate to data in the instant application that is alleged to show unexpected superiority of the claimed method as compared with comparative and prior art methods. These arguments will be addressed below.
As an initial matter, in order to present data to show unexpected results, applicant must compare the claimed invention to the closest prior art. See MPEP 716.02(e). As best understood by the examiner, the closest prior art comparative methods are
(y) is a method in which the recited nucleic acid lipid nanoparticle is made via adding all of the PEG lipid in the mixing step and no post-insertion step to add a PEG lipid is conducted; and
(z) is a method in which the recited nucleic acid lipid nanoparticle is made via adding all of the PEG lipid in the second post-insertion step, and no PEG-lipid is added in the initial mixing step.
Figure 1B: As best understood by the examiner, both (y) and (z) have been tested as comparative examples in the data provided in the instant application. For example, instant figure 1B is reproduced below, with annotations by the examiner.

    PNG
    media_image8.png
    480
    592
    media_image8.png
    Greyscale

The above-reproduced figure teaches comparative examples in which all of the PEG-lipid is mixed (y), and all of the PEG-lipid is post-inserted (z). As such, applicant appears to have successfully compared the claimed method to the closest prior art in at least one figure in the instant application.
Applicant has presented data on pages 13 of applicant’s response, showing mRNA encapsulation as a function of the proportion of PEG-lipid that is post-inserted vs. mixed. The data presented on this page of applicant’s response, as of instant figures 1B and 26, appears to show the greatest percentage of mRNA encapsulation in the case wherein the entirety of the PEG-lipid is post-inserted. This would appear to indicate that the claimed method is actually inferior to a comparative method in which the entirety of the PEG-lipid is post-inserted. This does not appear to show unexpected and superior results relating to the instantly claimed method as compared with a 
Figures 32A and 32B: In applicant’s response, page 14, applicant shows figure 32A, and on page 15, applicant shows figure 32B. Figure 32A is reproduced below.

    PNG
    media_image9.png
    481
    615
    media_image9.png
    Greyscale

This figure, along with figure 32B, appears to show that the majority of tested formulations encapsulate about 90% mRNA, with the majority of formulations retaining most of the encapsulated mRNA even after 10 freeze thaw cycles. However, one formulation loses almost half of the encapsulated mRNA after 1 freeze thaw cycle, and loses even more than that after more than one freeze thaw cycles. That formulation 
Figure 2C: Applicant then presents data regarding figure 2C, which is reproduced below.

    PNG
    media_image10.png
    483
    565
    media_image10.png
    Greyscale


As such, figure 2C appears to show that a composition formed by the claimed method is superior to a composition formed by adding all PEG lipid in the mixing step, and figure 32A appears to show that a composition formed by the claimed method is superior to a composition formed by adding all PEG lipid in the post-insertion step.
Figure 2B and Commensurateness in Scope Issues: Nevertheless, to overcome a prima facie case of obviousness, unexpected results must be commensurate in scope with the claimed invention. See MPEP 716.02(d). The examiner’s best understanding appears to indicate that the beneficial results of adding the PEG lipid partially in the first step and partially in the second step are not 

    PNG
    media_image11.png
    483
    568
    media_image11.png
    Greyscale

The above-reproduced data appear to show that at only 0.25% PEG lipid, the particle size is very unstable over multiple freeze-thaw cycles. However, at higher amounts of PEG lipid, the particle size is fairly stable over multiple freeze-thaw cycles. This would appear to indicate that the results presented by applicant are not commensurate in scope with concentrations of PEG lipid in the range of 0.25%, but would appear to be commensurate in scope with higher concentrations of PEG lipid.
Figure 25: Applicant also presents data from figure 25, which is reproduced below.

    PNG
    media_image12.png
    524
    604
    media_image12.png
    Greyscale

Applicant argues that the data here shows that mRNA delivered with a particle made via the claimed method shows better expression as compared with mRNA delivered with a particle made by a comparative method. However, it is not clear to the examiner that this is what is disclosed by figure 25. In contrast, it appears that figure 25 tests either 2% PEG added by mixing, various concentrations of PEG added by post insertion, and various concentrations of PEG added via final spike. None of these examples appear to be drawn to a case in which some of the PEG is added via mixing and other of the PEG is added via post-insertion, as required by the instant claims. Furthermore, as best understood by the examiner, the compositions that achieved the greatest protein expression at 48 hours are 2% PEG added via final spike and 1.5% PEG added via final spike. As best understood by the examiner, these are not part of 
As such, the previously applied rejection has not been withdrawn because, while applicant appears to have shown unexpected beneficial results, these results do not appear to be commensurate in scope over the full claimed range recited by the instant claims.

Additional Cited Prior Art
As additional relevant prior art, the examiner cites Li et al. (Molecular Pharmaceutics, Vol. 3, No. 5, 2006, pages 579-588) and Wang et al. (Advanced Drug Delivery Reviews, Vol. 87, 2015, pages 68-80). Wang et al. (hereafter referred to as Wang) is drawn to delivery of oligonucleotides with lipid particles, as of Wang, page 68, title and abstract. Wang teaches the following on page 75, right column, top paragraph, reproduced below.

    PNG
    media_image13.png
    400
    659
    media_image13.png
    Greyscale

In this case, the lipid that is post inserted is DSPE-PEG, which does not appear to have been modified with a targeting ligand. Nevertheless, there is no indication from the above-reproduced text that PEG lipid was added both in the mixing steps and in the post-insertion step; in contrast, PEG lipid appears to have been added only at the post-insertion step in the above-reproduced text.
The examiner also cites Li et al. (Molecular Pharmaceutics, Vol. 3, No. 5, 2006, pages 579-588), which is reference #47 above. Li et al. (hereafter referred to as Li) teaches targeted delivery of antisense RNA, as of Li, page 579, title and abstract. Li teaches a drug delivery vehicle made by the following method, as of Li, page 581, figure 1, reproduced below.

    PNG
    media_image14.png
    779
    930
    media_image14.png
    Greyscale

As is the case with Wang, the PEG lipid of Li appears to have been added only at the post-insertion step, rather than at both the mixing and post-insertion steps. As such, in view of this deficiency, the examiner does not consider Wang and Li to be closer to the claimed invention than the combination of MacLachlan (“Liposomal Formulations for Nucleic Acid Delivery” Obtained from http://arbutusbio.com/docs/Liposome_Formulations_Proof_for_Distribution.pdf on 10 August 2020, originally published 2007, pages 237-270) in view of Iden et al. (Biochimica et Biophysica Acta 1513 (2001) 207-216). Therefore, the examiner has not rejected the instant claims as anticipated by or prima facie obvious over Wang and/or Li.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612